EXAMINER’S CORRECTED NOTICE OF ALLOWANCE
An examiner is issue a corrected notice of allowance.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Jennifer Peng, Attorney of Record, on 11/16/2021. The application has been amended as follows:
Claim 44 (Currently Amended) The apparatus of Claim 38, wherein the depth information indicates a first object size corresponding to a first distance range from a camera capturing the image and a second object size corresponding to a second distance range from the camera. 

Allowable Subject Matter
Claims 27-46 are allowed.
The following is an Examiner’s statement of reasons for allowance: with respect to Claims 27-46, Examiner agrees with Applicant’s remarks filed on 8/25/2021 pages 8-14. Therefore, the claims are allowed over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ONEAL R MISTRY/
Examiner, Art Unit 2665